

114 SCON 17 IS: Regulation Sensibility Through Oversight Restoration Resolution of 2015
U.S. Senate
2015-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS1st SessionS. CON. RES. 17IN THE SENATE OF THE UNITED STATESMay 20, 2015Mr. Rounds (for himself, Mr. Manchin, Mr. Thune, Mr. Inhofe, Mrs. Capito, Mr. Risch, Mr. Hoeven, and Ms. Collins) submitted the following concurrent resolution; which was referred to the Committee on Rules and AdministrationCONCURRENT RESOLUTIONEstablishing a joint select committee to address regulatory reform.
	
 Whereas there are more than 3,500 rules issued every year by more than 50 Federal agencies; Whereas a rule is defined in section 551 of title 5, United States Code, as the whole or part of an agency statement of general or particular applicability and future effect designed to implement, interpret, or prescribe law or policy;
 Whereas subchapter II of chapter 5, and chapter 7, of title 5, United States Code (commonly known as the Administrative Procedure Act) established standards for the issuance of rules using formal rulemaking and informal rulemaking procedures;
 Whereas informal rulemaking, also known as notice and comment rulemaking or section 553 rulemaking, is the most common type of rulemaking; Whereas in rulemaking proceedings, formal hearings must be held and interested parties must be given the chance to comment on the proposed rule or regulation, and once adopted, the rule or regulation is required to be published in the Federal Register;
 Whereas, according to a 2005 study commissioned by the Small Business Administration, the cost of all rules in effect was approximately $1,100,000,000,000 per year, more than the people of the United States paid in Federal income taxes in 2009;
 Whereas, according to the 2014 Ten Thousand Commandments report by the Competitive Enterprise Institute, the top 6 Federal rulemaking agencies (which, in 2013, were the Departments of the Treasury, Commerce, Interior, Health and Human Services, and Transportation and the Environmental Protection Agency) account for 49.3 percent of all Federal rules;
 Whereas, according to the 2014 Ten Thousand Commandments report by the Competitive Enterprise Institute, small businesses pay more in per-employee regulatory costs, and firms with fewer than 20 employees pay an average of $10,585 per employee, compared to $7,755 for those with 500 or more employees;
 Whereas, according to the 2014 Ten Thousand Commandments report by the Competitive Enterprise Institute, regulatory costs amount to an average of $14,974 per household, which is 23 percent of the average household income of $65,596 and 29 percent of the expenditure budget of $51,442;
 Whereas, according to a 2011 study by the Weidenbaum Center at Washington University, it is estimated that the budgetary cost of administering and enforcing Federal regulations by Federal agencies for fiscal year 2012 amounted to more than $57 billion (in 2005 dollars), which represents a 10.5-percent increase in 2 years;
 Whereas chapter 8 of title 5, United States Code (commonly known as the Congressional Review Act) established a mechanism through which Congress could overturn Federal regulations by enacting a joint resolution of disapproval;
 Whereas the Congressional Review Act requires that rules that have a $100,000,000 effect or more on the economy are submitted by agencies to both Houses of Congress and the Government Accountability Office and have a delayed effective date of not less than 60 days to pass a resolution of disapproval rejecting the rule, which must be approved by the President; and
 Whereas, since the enactment of the Congressional Review Act in 1996, the procedures under the Act have been used 1 time to overturn a rule: Now, therefore, be it
	
 1.Short titleThis resolution may be cited as the Regulation Sensibility Through Oversight Restoration Resolution of 2015 or the RESTORE Resolution of 2015. 2.Joint Select Committee on Regulatory ReformThere is established a joint select committee to be known as the Joint Select Committee on Regulatory Reform (hereinafter in this concurrent resolution referred to as the Joint Select Committee).
		3.Duties of Joint Select Committee
 (a)DefinitionsIn this section, the terms agency and rule have the meanings given those terms in section 551 of title 5, United States Code. (b)DutiesThe Joint Select Committee shall—
 (1)conduct a systematic review of the process by which rules are promulgated by agencies; (2)hold hearings on the effects of and how to reduce regulatory overreach in all sectors of the economy;
 (3)conduct a review of the Code of Federal Regulations to identify rules and sets of rules that should be repealed; and
 (4)submit to the Senate and the House of Representatives— (A)recommendations for legislation—
 (i)to create a process under which an agency, before promulgating a rule, shall— (I) seek advice from Congress;
 (II)publish the proposed rule; (III)hold a public comment period on the proposed rule;
 (IV)seek advice from Congress based on the public comments; and (V)hold issuance of the rule until Congress can review the rule for a period of not more than 1 year; and
 (ii)to create a process to appropriately sunset as many rules as possible; (B)recommendations for ways to reduce the financial burden placed on the various sectors of the economy in order to comply with rules;
 (C)an analysis of the feasibility of the creation of a permanent Joint Committee on Rules Review in accordance with subsection (c);
 (D)an analysis of the feasibility of requiring each agency to submit each proposed rule of the agency to the appropriate committees of Congress for review in a similar manner as set forth for a permanent Joint Committee on Rules Review under subsection (c); and
 (E)a list of rules and sets of rules that the Joint Select Committee recommends should be repealed. (c)Analysis of permanent Joint Committee on Rules ReviewThe Joint Select Committee shall analyze the feasibility of the creation of a permanent Joint Committee on Rules Review. The Joint Committee on Rules Review would—
 (1)review each proposed rule that an agency determines is likely to have an annual effect on the economy of $50,000,000 or more before the agency promulgates the final rule;
 (2)require each agency to submit to the Committee— (A)the text of each proposed rule of the agency described in paragraph (1); and
 (B)an analysis of the economic impact of the rule on the economy; (3)require each agency to revise a proposed rule submitted under paragraph (2) if the Committee determines that the proposed rule—
 (A)needs to be significantly rewritten to accomplish the intent of the agency or address the recommendations or objections of the Committee;
 (B)is not a valid exercise of delegated authority from Congress; (C)is not in proper form;
 (D)is inconsistent with the intent of Congress with respect to the provision of law that the proposed rule implements; or
 (E)is not a reasonable implementation of the law; (4)delay the effective date of a proposed rule for a period of not more than 1 year beginning on the date on which the agency submits the proposed rule under paragraph (2);
 (5)allow an agency to promulgate a final rule without any delay in the effective date of the rule if the agency designates the rule as an emergency rule, unless the Committee by majority vote determines that the rule is not an emergency rule; and
 (6)if applicable, recommend that Congress should overturn a final rule promulgated by an agency by enacting a joint resolution of disapproval.
				4.Composition of Joint Select Committee
			(a)Membership
 (1)In generalThe Joint Select Committee shall be composed of 30 members, of whom— (A)15 shall be appointed by the majority and the minority leaders of the Senate from among Members of the Senate in a manner that reflects the ratio of the number of Members of the Senate from the majority party to the number of Members of the Senate from the minority party on the date of enactment of this Act; and
 (B)15 shall be appointed by the Speaker and the minority leader of the House of Representatives among Members of the House of Representatives in a manner that reflects the ratio of the number of members of the House of Representatives from the majority party to the number of Members of the House of Representatives from the minority party on the date of enactment of this Act.
 (2)DateThe appointments of the members of the Joint Select Committee shall be made not later than 30 days after the date of adoption of this concurrent resolution.
 (b)VacanciesAny vacancy in the Joint Select Committee shall not affect its powers, but shall be filled in the same manner as the original appointment.
			(c)Chairperson and Vice Chairperson
 (1)ChairpersonThe members of the Joint Select Committee shall elect a Chairperson for the Joint Select Committee by majority vote from each of—
 (A)the members of the majority party of the Senate; and (B)the members of the majority party of the House of Representatives.
 (2)Vice ChairpersonThe members of the Joint Select Committee shall elect a Vice Chairperson for the Joint Select Committee by majority vote from each of—
 (A)the members of the minority party of the Senate; and (B)the members of the minority party of the House of Representatives.
 (d)QuorumA majority of the members of the Joint Select Committee each from the Senate and the House of Representatives shall constitute a quorum for the purpose of conducting the business of the Joint Select Committee.
			5.Rules and procedures
 (a)Governance under standing rules of the SenateExcept as otherwise specifically provided in this resolution, the investigations and hearings conducted by the Joint Select Committee shall be governed by the Standing Rules of the Senate.
 (b)Additional rules and proceduresThe Joint Select Committee may adopt such additional rules or procedures if the Chairperson and Vice Chairperson agree, or if the Joint Select Committee by majority vote so decides, that such additional rules or procedures are necessary or advisable to conduct the duties of the Joint Select Committee.
			6.Authority of Joint Select Committee
			(a)In
 GeneralThe Joint Select Committee may exercise all of the powers and responsibilities of a committee under rule XXVI of the Standing Rules of the Senate.
 (b)PowersThe Joint Select Committee may, for the purpose of carrying out this resolution— (1)hold such hearings, sit and act at such times and places, take such testimony, receive such evidence, and administer such oaths as the Joint Select Committee considers advisable; and
 (2)authorize and require, by issuance of subpoena or otherwise, the attendance and testimony of witnesses and the preservation and production of books, records, correspondence, memoranda, papers, documents, tapes, and any other materials in whatever form the Joint Select Committee considers advisable.
 (c)SubpoenasSubpoenas authorized by the Joint Select Committee— (1)may be issued with the joint concurrence of the Chairperson and Vice Chairperson;
 (2)shall bear the signature of the Chairperson and Vice Chairperson, or the designee of the Chairperson or Vice Chairperson; and
 (3)shall be served by any person or class of persons designated by the Chairperson and Vice Chairperson for that purpose anywhere within or without the borders of the United States to the full extent provided by law.
 (d)Access to informationThe Joint Select Committee shall have, to the fullest extent permitted by law, access to any such information or materials obtained by any other department or agency of the Federal Government or by any other governmental department, agency, or body investigating the matters described in section 3(b).
 (e)Cooperation of other committeesIn carrying out the duties of the Joint Select Committee, the Joint Select Committee may obtain the input and cooperation of any other standing committee of the Senate or the House of Representatives.
			7.Reports
 (a)In generalNot later than 90 days after the date on which the Joint Select Committee terminates, the Joint Select Committee shall submit to the Senate and the House of Representatives a report, which shall contain—
 (1)the results and findings of the reviews and hearings carried out by the Joint Select Committee pursuant to this resolution; and
 (2)any information required to be submitted under section 3(b)(4). (b)Interim reportsThe Joint Select Committee may submit to the Senate and the House of Representatives such interim reports as the Joint Select Committee considers appropriate.
			8.Administrative provisions
			(a)Staff
				(1)In
 generalThe Joint Select Committee may employ in accordance with paragraph (2) a staff composed of such clerical, investigatory, legal, technical, and other personnel as the Joint Select Committee considers necessary or appropriate.
				(2)Appointment of
			 staff
					(A)In
 generalThe Joint Select Committee shall appoint a staff for the majority, a staff for the minority, and a nondesignated staff.
					(B)Majority
 staffThe majority staff shall be appointed, and may be removed, by the Chairperson and shall work under the general supervision and direction of the Chairperson.
					(C)Minority
 staffThe minority staff shall be appointed, and may be removed, by the Vice Chairperson and shall work under the general supervision and direction of the Vice Chairperson.
					(D)Nondesignated
 staffNondesignated staff shall be appointed, and may be removed, jointly by the Chairperson and Vice Chairperson, and shall work under the joint general supervision and direction of the Chairperson and Vice Chairperson.
					(b)Compensation
				(1)Majority
 staffThe Chairperson shall fix the compensation of all personnel of the majority staff of the Joint Select Committee.
				(2)Minority
 staffThe Vice Chairperson shall fix the compensation of all personnel of the minority staff of the Joint Select Committee.
				(3)Nondesignated
 staffThe Chairperson and Vice Chairperson shall jointly fix the compensation of all nondesignated staff of the Joint Select Committee.
 (4)Pay and benefitsAll employees of the Joint Select Committee shall be treated as employees of the Senate for purposes of disbursing pay and processing benefits.
 (c)FacilitiesThe Joint Select Committee may use, with the prior consent of the chair of any other committee of the Senate or the House of Representatives or the chair of any subcommittee of any committee of the Senate or the House of Representatives, the facilities of any other committee of the Senate or the House of Representatives, whenever the Joint Select Committee or the Chairperson and Vice Chairperson consider that such action is necessary or appropriate to enable the Joint Select Committee to carry out the responsibilities, duties, or functions of the Joint Select Committee under this resolution.
 (d)Detail of employeesThe Joint Select Committee may use on a reimbursable basis, with the prior consent of the head of the department or agency of the Federal Government concerned and the approval of the Committee on Rules and Administration of the Senate, the services of personnel of the department or agency.
 (e)Temporary and intermittent servicesThe Joint Select Committee may procure the temporary or intermittent services of individual consultants or organizations.
 (f)EthicsThe Joint Select Committee shall establish ethical rules for the members and employees of the Joint Select Committee, which shall, to the extent practicable, be comparable to the ethical rules that apply to employees of the Senate.
 (g)Authorization of appropriationsFor the expenses of the Joint Select Committee, there are authorized to be appropriated $3,000,000 for fiscal year 2016, to remain available until expended.
			9.Effective date; termination
 (a)Effective dateThis resolution shall take effect on the date of adoption of this concurrent resolution. (b)TerminationThe Joint Select Committee shall terminate on the date that is 1 year after the appointment of the members of the Joint Select Committee.
 (c)Disposition of recordsUpon termination of the Joint Select Committee, the records of the Joint Select Committee shall become the records of any committee or committees designated by the majority leader of the Senate and the Speaker of the House of Representatives, with the concurrence of the minority leader of the Senate and the House of Representatives.